UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RIVERBRIDGE GROWTH FUND Investor Class (RIVRX) Institutional Class (RIVBX) SEMI-ANNUAL REPORT May 31, 2014 RIVERBRIDGE GROWTH FUND a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 10 Expense Example 16 This report and the financial statements contained herein are provided for the general information of the shareholders of the Riverbridge Growth Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.riverbridge.com Riverbridge Growth Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 97.6% CONSUMER DISCRETIONARY – 15.9% Burberry Group PLC ADR1 $ Gentex Corp. Grand Canyon Education, Inc.* Johnson Controls, Inc. LKQ Corp.* Staples, Inc. Starbucks Corp. Target Corp. CONSUMER STAPLES – 2.4% United Natural Foods, Inc.* Wal-Mart Stores, Inc. FINANCIALS – 1.9% Portfolio Recovery Associates, Inc.* HEALTH CARE – 18.2% Abaxis, Inc. athenahealth, Inc.* Cepheid, Inc.* Chemed Corp. IPC The Hospitalist Co., Inc.* MEDNAX, Inc.* Neogen Corp.* Patterson Cos., Inc. Perrigo Co.1 Roche Holding A.G. ADR1 INDUSTRIALS – 21.6% 3M Co. Advisory Board Co.* Beacon Roofing Supply, Inc.* Fastenal Co. IHS, Inc. - Class A* Proto Labs, Inc.* Ritchie Bros Auctioneers, Inc.1 Rollins, Inc. Roper Industries, Inc. Stericycle, Inc.* Verisk Analytics, Inc. - Class A* 1 Riverbridge Growth Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY – 28.8% ANSYS, Inc.* $ Cabot Microelectronics Corp.* Cisco Systems, Inc. Concur Technologies, Inc.* CoStar Group, Inc.* Cree, Inc.* Dealertrack Technologies, Inc.* Fiserv, Inc.* Google, Inc. - Class A* Google, Inc. - Class C* Linear Technology Corp. Microsoft Corp. National Instruments Corp. Power Integrations, Inc. QUALCOMM, Inc. Ultimate Software Group, Inc.* VMware, Inc. - Class A* MATERIALS – 6.5% Ecolab, Inc. Praxair, Inc. Rockwood Holdings, Inc. UTILITIES – 2.3% MDU Resources Group, Inc. TOTAL COMMON STOCKS (Cost $39,947,990) SHORT-TERM INVESTMENTS – 3.6% Fidelity Institutional Money Market Fund, 0.05%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,630,282) TOTAL INVESTMENTS – 101.2% (Cost $41,578,272) Liabilities less other assets – (1.2)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company 2 Riverbridge Growth Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2014 (Unaudited) * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 Riverbridge Growth Fund SUMMARY OF INVESTMENTS As of May 31, 2014 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Information Technology 28.8% Industrials 21.6% Health Care 18.2% Consumer Discretionary 15.9% Materials 6.5% Consumer Staples 2.4% Utilities 2.3% Financials 1.9% Total Common Stocks 97.6% Short-Term Investments 3.6% Total Investments 101.2% Liabilities less other assets (1.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Riverbridge Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2014 (Unaudited) Assets: Investments, at value (cost $41,578,272) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Shareholder Servicing fees (Note 8) Distribution fees - Investor Class (Note 7) Advisory fees Fund accounting fees Auditing fees Administration fees Transfer agent fees and expenses Trustees' fees and expenses Chief Compliance Officer fees Legal fees Custody fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ See accompanying Notes to Financial Statements. 5 Riverbridge Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $3,567) $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Administration fees Fund accounting fees Registration fees Custody fees Distribution fees - Investor Class (Note 7) Auditing fees Shareholder reporting fees Miscellaneous Chief Compliance Officer fees Shareholder Servicing fees (Note 8) Legal fees Trustees' fees and expenses Offering costs Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealizedloss on investments ) Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 6 Riverbridge Growth Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended May 31, (Unaudited) For the Period December 31, 2012* through November 30, Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net realized gain Investor class ) - Institutional class ) - Total distributions to shareholders ) - Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Reinvestment of distributions: Investor class - Institutional class - Cost of shares redeemed: Investor class1 ) ) Institutional class2 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ ) $ - Capital Share Transactions: Shares sold: Investor class Institutional class Shares reinvested: Investor class - Institutional class - Shares redeemed: Investor class ) ) Institutional class ) ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $249 and $1,145, respectively. 2 Net of redemption fee proceeds of $462 and $765, respectively. See accompanying Notes to Financial Statements. 7 Riverbridge Growth Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended May 31, 2014 (Unaudited) For the Period December 31, 2012* through November 30, 2013 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss1 ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: From net realized gain ) - Total distributions ) - Redemption fee proceeds - 2 Net asset value, end of period $ $ Total return3 %)
